Judgment reversed on the facts and a new trial granted, with costs to the appellant to abide the event, upon the ground that finding of fact No. 5 is against the weight of the evidence, unless the plaintiffs shall, within ten days, stipulate to modify finding of fact No. 5 so as to fix the valúe of the services at $20,000, in which case such finding and the judgment are modified accordingly and the judgment, as so modified,-is affirmed, without costs of this appeal to either party. All concur, except Edgcomb and Thompson, JJ"., who dissent and vote for affirmance.